Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an actuation arrangement, classified in F02K1/763.
II. Claims 10-18, drawn to a thrust reverser, classified in F02K1/60.
III. Claim 19-20, drawn to a method, classified in F02K1/76
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a carrier configured to translate along a track, or the carrier configured to move a reverser door.  The subcombination has separate utility such as an actuation system for a different type of thrust reverser.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus, specifically an apparatus that does not comprise a track disposed on a frame.
This application contains claims directed to the following patentably distinct species:
Species 1: Fig 4
Species 2: Figure 8
The species are independent or distinct because they each present distinct geometries of the lug and track. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions and species require different search and examination strategies, including different search classes (defined above), and different search terms (rectangular vs circular lug, translation on a track, a frame).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant’s election without traverse of Invention I and Fig 4 in a telephone call with Attorney Nigro on 8/3/21 is acknowledged. Claims 7, 9-20 are withdrawn.

Claim Objections
Claim 4 is objected to because of the following informalities: “parallel a line-of-action” and “non-parallel the line-of-action” should be “parallel to a line-of-action” and “non-parallel to the line-of-action”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “a second reverser door” and “a reverser door” (claim 1) are not clearly distinguished from one another. Examiner suggests renaming the “reverser door” to “a first reverser door”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3532275 (Hom).
Regarding claim 1-5, Hom teaches an actuation arrangement for a thrust reverser (Fig 1, 3), comprising: a carrier configured to translate along a track disposed on a frame of the thrust reverser (carrier 10 translates along track 11, 12 disposed on a frame 72), wherein the carrier is configured to move a reverser door between a stowed position and a deployed position in response to the carrier translating along the track (carrier moves reverser door 81 between stowed and deployed positions – see col 5 ll. 1-46), a first link configured to be pivotally coupled to the carrier (first link 29 pivotally coupled to carrier 10), wherein the carrier is configured to move the reverser door between the stowed position and the deployed position via the first link (see Fig 1, 3, col 3 ll. 1-75), a linear actuator configured to be coupled to the frame, wherein the carrier is driven by the linear actuator (linear actuator 76 coupled to the frame 72 and driving the carrier 10 – see col 4 ll. 42-75), the carrier is configured to react loads that are parallel a line-of-action of the linear actuator from the first link into the linear actuator and configured to react loads that are non-parallel the line-of-action of the linear actuator from the first link into the track (Fig 1, 3; line of action of the linear actuator is along direction of force 26; first link 29 applies a force to carrier 10 along direction of force 33, which has a component that is parallel to the line of action of the actuator into the linear actuator, and a component that is transverse to, i.e. non-parallel, to the line of action into the track via the carrier – see annotated figure below), a second link configured to be pivotally coupled to the carrier (second link 30 pivotally coupled to the carrier), wherein the carrier is configured to move a second reverser door between a stowed position and a deployed position via the second link (second link 30 moves second reverser door 82; see col 5 ll. 1-46).

    PNG
    media_image1.png
    316
    596
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3532275 (Hom) in view of US 3797785 (Baerresen).
Regarding claim 6, Hom fails to teach wherein the carrier comprises a first track lug and the track comprises a first groove configured to receive the first track lug. However, it was well known in the art that the translating structure (e.g. the carrier) may comprise a lug, and the stationary track may comprise a groove, as taught by Baerresen (Fig 8, stationary structure 40 with a track 90; track 90 has a groove which fits a lug/slider 104). It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the sliding mechanism of Baerresen, wherein the carrier of Hom comprises a first track lug and the track comprises a first groove configured to receive the first track lug, in order to accommodate sliding/translating movement, as taught by Baerresen. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing the carrier with a first track lug and the track with a first groove configured to receive the first track lug, yields predictable results.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3532275 (Hom) in view of US 3797785 (Baerresen) and further in view of US 2008/0295519 (Park).
Regarding claim 8, Hom in view of Baerresen fails to teach the first track lug comprises a cutout configured to reduce a surface area of the first track lug in contact with the track. However, Park teaches that chamfers may be used to reduce stress concentration (para 26, Fig 3). It would have been obvious to one of ordinary skill in the art at the time of filing to add chamfers (cutouts from the corners) to the first track lug of Hom in view of Baerresen in order to reduce stress concentration, as taught by Park. When the combination is made, chamfers/cutouts may be taken, for example, from the corners of lug 104 in Baerresen, thereby reducing the surface area of the lug that is contact with the track.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741